     Case 2:20-cv-02444-TLN-KJN Document 11 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE LUIS ALMAREZ,                                No. 2:20-cv-02444-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   COUNTY OF SAN JOAQUIN, et al.,
15                      Defendants.
16

17          Plaintiff Jose Luis Almarez (“Plaintiff”), a prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 7.) On March 19, 2021,

23   the magistrate judge filed a second set of findings and recommendations which were also served

24   on Plaintiff and contained notice that any objections were to be filed within fourteen days. (ECF

25   No. 10.) Plaintiff has not filed objections to any of the findings and recommendations.

26          Although it appears from the file that Plaintiff’s copies of the Findings and

27   Recommendations were returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

28   ///
                                                      1
     Case 2:20-cv-02444-TLN-KJN Document 11 Filed 06/09/21 Page 2 of 2


 1   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

 2   of documents at the record address of the party is fully effective.

 3          The Court has reviewed the file under the applicable legal standards and finds the findings

 4   and recommendations to be supported by the record and by the magistrate judge’s analysis.

 5   Accordingly, IT IS HEREBY ORDERED that:

 6          1. The Findings and Recommendations filed March 9, 2021 and March 19, 2021 (ECF

 7   Nos. 7, 10), are ADOPTED IN FULL;

 8          2. Plaintiff’s request to bring a class action is DENIED; and

 9          3. This action is DISMISSED without prejudice for failure to prosecute. See E.D. Cal.

10   L.R. 183(b).

11          4. The Clerk of the Court is directed to close this case.

12          IT IS SO ORDERED.

13   DATED: June 8, 2021

14

15

16                                                  Troy L. Nunley
                                                    United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
